FILED

~-SEP 1 2 2014

UNITED STATES DISTRICT COURT ~- . ~ ~-
C|erk, u.s. o\smct and

FOR THE DISTRICT OF COLUMBIA Bankm ptcy courts

DEBORAH DIANE FLETCHER, )
)

Plaintiff, )

)

v ) Civil Action N0. /z¢"/.§"@

)

DEPT. OF EDUCATION, )
)

Defendant. )

MEMORANDUM OPINION

For purposes of this Memorandum Opinion, the Court consolidates four complaints that
the plaintiff submitted to the Clerk of Court on August 7, 2014 and August l4, 2014. Upon
review of the plaintiff s applications to proceed in forma pauperis and each pro se civil

complaint, the Court will grant the applications and dismiss the complaints,

The Court has reviewed plaintiffs complaints, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerrzer, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. ]987). Rule S(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

The complaints set forth few comprehensible factual allegations. The Court finds that
none of the plaintiffs complaints contains a short and plain statement of the grounds upon which
the Court’s jurisdiction depends or a viable claim showing that plaintiff is entitled to relief.
Moreover, some of the allegations appear to duplicate allegations made in previously dismissed
cases, and many of the allegations appear to have arisen beyond the jurisdiction of this Court.
Because the complaints fail to meet the minimal pleading standard, they will be dismissed. An

Order accompanies this Memorandum Opinion.

DATE:
qilo\\q United §tates Qi,\;tri’ci’ludéev